                      Case 1:18-cv-03430-JMF Document 71 Filed 06/04/20 Page 1 of 1




                                                THE CITY OF NEW YORK
JAMES E. JOHNSON
Corporation Counsel
                                               LAW DEPARTMENT
                                                   100 CHURCH STREET                                       KERRIN A. BOWERS
                                                   NEW YORK, NY 10007                            Labor & Employment Law Division
                                                                                                            Phone: (212) 356-2473
                                                                          June 3, 2020                      kbowers@law.nyc.gov


        By ECF
        Honorable Jesse M. Furman
        United States District Court
        Southern District of New York
        40 Centre Street, Room 2202
        New York, New York 10007

                          Re: Cassandra Henderson, MD v. Physician Affiliate Group of New York P.C.,
                              et al. 18 CV 03430 (JMF)

        Dear Judge Furman:

                I am an Assistant Corporation Counsel in the office of James E. Johnson, Corporation
        Counsel of the City of New York, attorney for defendants in the above-referenced action. I
        write, jointly with plaintiff’s counsel, to request a 60-day stay of discovery, from June 15, 2020,
        to August 14, 2020, for the parties to continue on-going settlement discussions. The parties are
        close to a resolution and need the additional time to finalize the terms of an agreement. Fact
        discovery presently closes on June 15, 2020. This is the parties’ first request for a stay of
        discovery. The parties’ next scheduled appearance before the Court is June 16, 2020 at 3:30pm.

               The parties are available for a conference should the Court require additional information
        in connection with this request.

                 We appreciate the Court’s attention and consideration of this request.

                                                                          Respectfully Submitted,
         cc:      Counsel of Record (By ECF)                                     /s/
                                                                          Kerrin A. Bowers
                                                                          Assistant Corporation Counsel

 Application GRANTED in part and DENIED in part. The application to extend the June 15th fact discovery deadline
 is denied in light of both the Court's February 24, 2020 Order stating that further extension requests were unlikely to be
 granted and the admonition in the Case Management Plan that discovery and settlement must proceed on parallel
 tracks. As a courtesy, however, the Court will extend the expert discovery deadline to July 29, 2020, so that the parties
 can focus on settlement before incurring the expenses of expert discovery. The pretrial conference on June 16th
 remains scheduled as is. The parties should promptly advise the Court if they reach a settlement in principle, in which
 case it would issue a "60-Day Order" dismissing the case. The Clerk of Court is directed to terminate ECF No. 70. SO
 ORDERED.



                                                           June 4, 2020
